DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of group I, claims 1-9, in the reply filed on 10/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2005/0197020) in view of Marissen (US 2009/0280708).
Park teaches a method of manufacturing a ballistic laminate structure (20), the method comprising: providing a plurality of composites (21,22), each composite comprising unidirectional polyolefin fiber bundles (23A,23B) adjacent to adhesive scrims (26A,26B,27A,27B), wherein the fiber bundles are substantially absent a matrix material; stacking the composites to form a stack; and applying heat and pressure to the stack to form the ballistic laminate structure (See Figures; [0006]-[0053]). the composites, unidirectional polyolefin fiber bundles, and adhesive scrims read on the instantly claimed precursor sheets, at least one layer of unidirectionally aligned polyolefin fibers, and at least one layer of adhesive, respectively.
Regarding the weight of adhesive relative to the entire stack, Park teaches that the weight of adhesive should be 20% or less (See [0047]). Park does not expressly disclose the instantly claimed ranges of 5-12 wt% in claim 1 or 6-11 wt% in claim 3. It would have been obvious to one of ordinary skill prima facie case of obviousness exists. Applicant has not shown or demonstrated any new or unexpected result which stems from the specific adhesive amounts.
Regarding the heating temperature, Park does not expressly disclose heating to 1°C to 30°C below the melting point of the polyolefin fibers.
Marissen teaches a method of making a material sheet, the method comprising stacking a plurality of unidirectional fiber sheets and consolidating the stack under heat and pressure (See [0005]-[0034]). Marissen also teaches that the heating temperature for consolidation should be 15°C below the melting temperature of the fibers (See [0041]).
It would have been obvious to one of ordinary skill in the art at the time of filing to keep the heating temperature of Park 15°C below the melting point of the fiber bundles. The rationale to do so would have been the motivation provided by the teaching of Marissen that to do so would predictably prevent the fiber bundles from losing desirable mechanical properties due to melting (See [0041]).
Regarding the pressure of at least 8 MPa in claim 1 and at least 10 MPa in claim 2, Park does not provide a specific pressure for the pressing step. One of ordinary skill in the art would look to other prior art references to determine what pressures are conventionally used in the prior art. One such reference is Marissen, which teaches a consolidation step performed at a pressure of at least 7 MPa or preferably at least 15 MPa. It would have been obvious to one of ordinary skill in the art at the time of filing to perform the pressing step of Park at such a pressure since Marissen teaches that such pressures were recognized in the prior art as being suitable for consolidating a stack of fiber sheets.
Regarding the cooling to 50°C below the melting point of the polyolefin fibers while maintaining pressure, Marissen teaches that pressure should be maintained during cooling (See [0042]). Marissen also teaches that a lower limit for consolidation could be 80°C (See [0041]), and it is reasonable to 
It would have been obvious to one of ordinary skill in the art to cool the ballistic laminate structure of Park while maintaining pressure. The rationale to do so would have been the motivation provided by the teaching of Marissen that to do so would predictably result in high ballistic resistance in the laminate (See [0042]).
Regarding claim 4, Park teaches that fibers of adjacent layers may be oriented at angles within the claimed range (See [0045]).
Regarding claim 5, the adhesive scrims of Park lie between the fiber bundles, which meets the claim.
Regarding claim 6, Park teaches that the adhesive scrims are applied to the fiber bundles to form the composites which are then laminated to form the ballistic laminate structure (See Figs. 3-4 and 8; [0045]; [0052]). In such an embodiment, the application of the adhesive scrims to the fiber bundles to form the composite would read on the instantly claimed step a’), with the composite being a precursor sheet as claimed.
Regarding claim 7, the same rationale for the amount of adhesive with respect to claims 1 and 3 applies to claim 7. When it is desirable to obtain a final laminate with a particular ratio of adhesive relative to fiber, each layer making up such a laminate should include such a ratio.
Regarding claims 8-9, the duplication of parts is prima facie obvious in the absence of new or unexpected results. In this case, Park teaches combining a single fiber bundle layer and adhesive scrim to form a composite precursor sheet. The use of two fiber bundle layers in each composite precursor sheet would have been obvious, since the duplication of the fiber layer performs in a predictable 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746